Order affirmed without costs. Memorandum: We agree with the dissenters that Labor Law § 220-d applies to school districts. However, because the principal legislative purpose and intent of that section is similar to that of Labor Law § 220 (3), we conclude that plaintiff has no negligence cause of action based upon a violation of Labor Law § 220-d for the reasons stated in Williamson Roofing & Sheet Metal Co. v Town of Parish (139 AD2d 97).
All concur, except Green and Pine, JJ., who dissent and vote to reverse in the following memorandum.